DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-18 is/are pending.  Claim(s) 10-18 is/are withdrawn.  Claim(s) 9 is/are objected to.  Claim(s) 1-8 and 11-12 is/are rejected.
Claim 8 would be allowable if the 35 USC 112(b) issue noted below is addressed and when rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claims 1-7 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.

Claim Objections
Claims 1, 4-7, and 9 are objected to because of the following informalities:  
In Claim 1, lines 5-6, “the capsular bag” should be “a capsular bag”. 
Claim 4 ends with a semi-colon, which should be a period. 
Claim 5, line 3 recites “a lens”, which should be “the lens”. 
Claim 6, line 2 recites “a lens”, which should be “the lens”. 
Claim 6 recites “it”, which should be “the ring”.  
Claim 7, line 1 recites “the shape”, which should be “a shape”. 
Claim 9, line 3 recites “the third end and fourth end”, which should be “the third end and the fourth end”. 
 Appropriate correction is required.

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 8, and 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 5 recites “a chord”.  It is unclear if this is the same or a different chord than that introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the chord”. 
Claim 6 recites “the perimeter of the ring has a circumference”.  It is unclear if this is the same or a different circumference than that introduced in claim 1.  For purposes of examination the Examiner considers this language to be “the circumference is”.
Claim 8
Claim 11 recites “a plane”.  It is unclear if this instance if the same or a different plane than that introduced in claim 1. 
Claim 12 recites “a plane”.  It is unclear if this instance if the same or a different plane than that introduced in claim 1. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 5-7 is/are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Chassain (US 2006/0235515 A1).
Regarding Claim 1, Chassain teaches a device for implantation in an eye (e.g. Figure 6, abstract), comprising:
a ring having an open portion defined between a first end and a second end (e.g. Figure 6, where the first and second ends are at #s13/14), the ring being radially compressible (e.g. Figure 7); 
at least one support defined internally of the perimeter of the ring (e.g. Figure 6, projection having #19 in it) and having a position for nestably engaging a lens (e.g. Figure 6), the at least one support being positioned above a tear in the capsular bag of the eye (the device is able to be placed in such a position; for example, when placed in a capsular bag, the device is considered “above” the opening in the capsular bag used to place the device in the capsular bag; further, during implantation the device is able to be positioned as claimed; MPEP 2112, 2114); 
the at least one support is a chord engaged with, and extending between, a third end and a fourth end of the ring (e.g. annotated Figure 6 below, the dots are the third and fourth ends and the line is the location of the chord between the two points; as disclosed by the Applicant, a chord is not required to be straight, e.g. [00027], Applicant’s original specification), where the third and the fourth ends lie on a circumference of the ring (e.g. annotated Figure 6), and the circumference of the ring lies within a plane (e.g. Figure 6, the plane of the cross-section shown).

    PNG
    media_image1.png
    635
    566
    media_image1.png
    Greyscale

Annotated Figure 6, Chassain

Regarding Claims 2-3, the device is made of PMMA (e.g. [0040]).  
Claim 5, the support is a chord (discussed supra for claim 1) for providing resting support to an interior of a posterior facing side of a lens (the device is fully capable of having the posterior facing side of a lens placed on the ring, allowing it to rest in that location, MPEP 2112, 2114). 
Regarding Claim 6, the perimeter of the ring has a circumference smaller than a circumference of a lens supported on it (e.g. the circumference in Figure 7; lens’ relative size in Figure 5; as broadly claimed, the language does not require the configuration of the ring be that of the final implanted configuration). 
Regarding Claim 7, the ring is not a complete round circle (e.g. Figure 6). 
Regarding Claim 11, the chord is substantially parallel to a plane formed by the circumference of the ring (e.g. Figure 6). 
Regarding Claim 12, at least a portion of the chord is positioned outside a plane formed by the circumference of the ring (e.g. Figure 5, when the plane is any plane passing through the ring, the portions of the chord in all the planes parallel to that one and passing through the chord contain a portion of the chord). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 4 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Chassain (US 2006/0235515 A1) as discussed supra, in view of Cionni (US 5,843,184).
Regarding Claim 4, Chassain teaches one of the first and second ends has an eyelet (e.g. Figure 6, #14), but discloses the invention substantially as claimed but fails to teach the other of the first and second ends also has an eyelet. 
Cionni teaches an ocular ring having eyelets at first and second ends along a circumference of the ring (e.g. Figure 2, #s 40; column 2, lines 35-46).
Cionni and Chassain are concerned with the same field of endeavor as the claimed invention, namely ocular rings having first and second ends along a circumference of the ring. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chassain such that the first and second ends both have eyelets as taught by Cionni in order to provide stable fixation (e.g. Cionni, column 2, lines 35-46). 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        3/17/2021